



Exhibit 10.1


AMENDMENT TO CONSULTING AGREEMENT




This AMENDMENT TO CONSULTING AGREEMENT (the "Amendment") is made effective as of
September 3, 2016 by and between CALIX, INC., a Delaware corporation ("Company")
and KEVIN PETERS, an individual ("Consultant") to amend the Consulting Agreement
(and the Exhibit A thereto) dated August 26, 2016 (the "Agreement") between the
Parties. Except as otherwise stated, capitalized terms shall have the meaning
ascribed in the Agreement.


The Parties agree as follows:
1.
Extension Term. The Agreement term shall be extended by an additional four (4)
weeks commencing September 3, 2016 and ending September 30, 2016 (the "Extension
Term") pursuant to Section 4 of the Agreement.

2.
Expenses to be reimbursed. Reasonable and necessary expenses related to travel
and other direct expenses incurred in connection with rendering the Work to be
Performed, not to exceed $12,000 for the Extension Term unless approved in
advance by the Company in writing.

3.
Maximum amount Company is required to pay. The maximum amount the Company is
required to pay under the Agreement as stated in Exhibit A of the Agreement
shall be amended in its entirety to state:

"Not in any event to exceed $110,000 (inclusive of fees and expenses)."
4.
Except as set forth in this Amendment, the terms and conditions of the Agreement
shall remain in full force and effect.



IN WITNESS WHEREOF, the parties hereto have executed this Amendment with effect
as of the date first set forth above.


*****


CALIX, INC.
KEVIN PETERS
 
 
By: /s/ Suzanne Tom
By: /s/ Kevin Peters
Name: Suzanne Tom
Name: Kevin Peters
Title: VP, General Counsel
 
Date: September 22, 2016
Date: September 28, 2016






